Title: To George Washington from Benjamin Tallmadge, 16 August 1783
From: Tallmadge, Benjamin
To: Washington, George


                        
                            Sir
                            Litchfield August 16th 1783
                        
                        When I last had the honor of seeing Your Excellency, I mentioned the Circumstance of there being some Monies
                            due S. Culper and others for secret Services, and that I was requested to make the same known to Your Excellency. In
                            Consequence of this I was directed to obtain a Statement of the Accot, since which I have seen some of the Principals in
                            this business, and have enclosed an Accot of Expenditures from the begining. Since I recd S. Culper’s inclosed Acct, I
                            have seen him and examined the Vouchers for the Expenditures therein mentioned, and am convinced that he has been as
                            attentive to the public Interest as his Circumstances and peculiar Situation would admit. I have rects for the several
                            Sums sent him, but for the sake of abbreviating the Accts have charged the whole Sum in Gross, for which he has given me
                            Credit in his Accts as recd at sundry times. In my Acct  I have also charged the balance due him, which I trust
                            Your Excellency will enable me to pay As I have recd but a small Sum for a Year or two past, and on many occasions have
                            been obliged to make Exertions to procure Intelligence I have not been backward in advancing small Sums occasionally, which
                            I presume will leave a small balance in my favor. I have not Credited the Sums which I recd at different Times from Your
                            Excellency, in the enclosed Acct as the same may be easily noted from the Rects which I have given—Indeed some of my Accts
                            were taken by the Enemy—I have only noted the Initials of Names where they have not been fictitious, but the real ones
                            shall be noted if necessary.
                        I was just setting out for Head Qrs but am informed by Mr Pierce that Your Excellency will set off for
                            Princetown tomorrow. I shall however have occasion to be at the Pay Masters Generals Office in Eight or ten Days, when I
                            shall be very much obliged to Your Excellency if I may be informed further respecting the inclosed Acct as I shall shortly
                            see Culper again—Should there be any occasion I will most Chearfully wait on Your Excellency at Princetown.
                        Should I not have an oppprtunity to pay my personal respects to Your Excellency before You retire from the
                            Army, give me leave at this Time, with the warmest Gratitude, to assure Your Excellency that I shall ever entertain a
                            lively sense of the many marks of attention which I have recd from Your Excellency’s hands. Whatever may have been the
                            result, it gives me great pleasure to reflect, that during my Service in the Army, it has ever been my highest ambition to
                            merit Your Excellency’s Approbation.
                        In the Calm retirements of domestic life, may You continue to enjoy health; and may you find increasing
                            Satisfaction from the reflexion of having Conducted the Arms of America thro’ a War so peculiarly distressing to the
                            Obtainment of an honorable Peace; and of having been the Instrument, under God, in obtaining the freedom &
                            Independence of this Country.
                        Advice, my Dear General; and in every Situation of Life I pray you to believe that my best wishes will attend
                            You, & that I shall Continue to be, as I am at this time, with every Sentiment of Respect and Esteem, Your
                            Excellency’s most Obedt & very Hble Servt
                        
                            Benja. Tallmadge
                        
                    